PER CURIAM.
C.L.C., a juvenile, petitions for a writ of habeas corpus seeking release to a less restrictive form of detention. Following an adjudication of delinquency, the trial court ordered that C.L.C. be held in secure detention pending dispositional placement in a high-risk residential program. The risk assessment instrument (RAI) prepared in C.L.C.’s ease did not authorize secure detention. The trial court, however, provided clear and convincing written reasons for ordering secure detention pursuant to the “departure provision” of the juvenile detention statute. See § 985.215(2), Fla. Stat. (2003); J.J. v. Fryer, 765 So.2d 260, 265 (Fla. 4th DCA *3982000) (concluding that departure provision provides “the authority to depart from an RAI and order more severe detention ... based on ‘clear and convincing reasons’ which the judge must state in writing”) (emphasis omitted). This case is distinguished from J.W. v. Leitner, 801 So.2d 295, 297 (Fla. 2d DCA 2001), where the trial court did not attempt to avail itself of the “departure provision.”
The petition for writ of habeas corpus is denied.
WARNER, KLEIN and GROSS, JJ., concur.